Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action in response to communications filed on 04/11/2022.
Claims 21, 30 and 32 have been amended. Claim 39 has been cancelled. Therefore, Claims 21-38 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the Claim Objection set forth in the previous office action.
Response to Arguments
Applicant’s Remarks have been considered.
Applicant argues, “ Applicant respectfully submits that features of the independent claims are not capable of being “completed using the human mind or a pen and paper"-especially as amended to operate on "computer-readable data." Even more so, the features of dependent claims explicitly reciting "machine learning" are not capable of “completed using the human mind or pen and paper.” (pgs. 5-6)
	Based on the October 2019 Update: SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (see pg. 8). Here, the instant application utilizes one or more computing devices (e.g. generic computer component) to perform image or video analysis on computer-readable data. The Specification indicates that any known techniques can be utilized in the analysis (see ¶0028), as such even a user looking at an image or video on a computer to identify customer expressions could reasonably be used. The claims referencing machine learned expressions and movement patterns refer to using already derived expressions and patterns to compare with images (e.g. collecting and comparing, Mental Processes). There is no active step of machine learning being performed. As such, a generic computer component could perform the comparing of the derived expressions/patterns to the captured image/video. 

The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
performing… image or video analysis on the captured computer-readable data to identify words that define emotions of each customer shown in the at least one image or video
translating… the identified words to numerical values in accordance with a pre-defined symbol coding scheme
combining… the numerical values to derive a customer sentiment value for the plurality of customers in the at least one image or video
 The limitations under its broadest reasonable interpretation covers Mental Processes related to observations and evaluations but for the recitation of generic computer components (e.g. a processor and memory, computing device). For example, performing image analysis to determine sentiment can be performed by a human looking at an image on a generic computer component (e.g. in the human mind). Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claim 30 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claims 22 and 23 are directed to comparing facial expressions and movement patterns and Claims 24-29 are directed to improving accuracy of the customer. Dependent Claims 31-39 substantially recite the subject matter of Claims 22-29 and encompass the same abstract concept. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a camera, image/video analysis and one or more computing devices. Claim 30 recites the additional elements of a memory, a processor in communication with a memory for performing capturing/receiving of an image or video, performing image or video analysis, translating the identified words to numerical values and combining the numerical values to derive a customer sentiment. These are generic computer components performing generic computer functionality (e.g. collecting and analyzing data). For instance, capturing image/video data by a camera is data gathering activity. Regardless of the image/video being in computer-readable form the core functionality is data gathering activity (e.g. extra-solution activity). The steps of performing image or video analysis to identify key words is data comparison and analysis. The steps of translating the identified words to numerical values and combining numerical values also are considered data manipulation using data analysis/comparisons functionality. Further, the Specification indicates any known techniques can be used to perform the image/video analysis (see Spec ¶0028).  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously stated the claims recite the additional elements of camera, a processor, and one or more computing devices, which are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 


The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 21-38 are ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-26 and 30-35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over  Datta (US2020/0202369) in view of Smith et al. (US 2017/0046566). 
Claim 21:
Datta discloses:
A method of image detection, comprising: capturing, by a camera, at least one image in computer-readable form or video in computer-readable form showing a plurality of customers in a facility; (see at least Figure 2 and ¶0055, capturing images in a retail environment)
performing, by one or more computing devices, image or video analysis on the captured computer-readable data to identify words that define emotions of each customer shown in the at least one image or video; (see at least ¶0067-¶0068, facial recognition and/or machine learning used to determine emotion attributes)
translating, by the one or more computing devices, the identified words to numerical values in accordance with a pre- defined symbol coding scheme; (see at least ¶0068, assigning unique scores to facial features detected by a facial recognition algorithm such as a unique score for facial features categorized according to the FACS)
While Datta discloses the above limitations, Datta does not explicitly disclose deriving sentiment for a plurality of customers, however, Smith does disclose:
and combining, by the one or more computing devices, the numerical values to derive a customer sentiment value for the plurality of customers in the at least one image or video. (see at least ¶0067, aggregated emotional states that combine one or more raw feeds from visual analysis systems used to form baseline/gradient values for average person or a collection of persons; see also ¶0068-¶0069, aggregated states)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta with the facial recognition and social media posts of Smith to provide an indications of emotional status and sentiment for single and multiple persons (see ¶0006 and ¶0042).


Claim 22:
Datta and Smith disclose claim 21. Datta further discloses:
wherein the words are identified by comparing facial expressions and movement patterns shown in the at least one image or video to reference facial expressions and movement patterns. (see at least ¶0068, determining unique score for facial features categorized according to FACS; see also ¶0070-¶0072)

Claim 23:
Datta and Smith disclose claim 22. Datta further discloses:
wherein the reference facial expressions and movement patterns are derived based on machine learned facial expressions and movement patterns of the one or more customers. (see at least ¶0068, detecting using facial recognition algorithms to detect facial features categorized according to FACS)

Claim 24:
While Datta discloses claim 21, Datta does not explicitly disclose the following limitation; however, Smith does disclose:
further comprising improving an accuracy of the customer sentiment value based on social media information. (see at least ¶0006, determining a customer’s emotional status by facial recognition based on data gathered from video cameras and social media via sentiment analysis; see also ¶0042)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta with the facial recognition and social media posts of Smith to provide an indications of emotional status and sentiment (see ¶0006 and ¶0042).

Claim 25:
Datta and Smith disclose claim 21. Datta further discloses:
further comprising improving an accuracy of the customer sentiment value based on machine learned customer information. (see at least ¶0067, facial recognition using machine learning to id person in image; see also ¶0072, facial recognition using machine learning to determine emotion attributes

Claim 26:
Datta and Smith disclose claim 21. Datta further discloses:
further comprising improving an accuracy of the customer sentiment value based on survey results. (see at least ¶0097, based on respondent emotional attribute value a related survey question can be determined)


Claims 30-35 for a computing device substantially recite Claims 21-26 for a method and are rejected based on the same rationale as given above.

	


Claims 27, 29, 36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta (US2020/0202369) in view of Smith et al. (US 2017/0046566)
Further in view of Heaven et al. (WO 2017106972).
Claim 27:
While Datta and Smith disclose claim 21, neither Datta nor Smith does not explicitly disclose the following limitations; however, Heaven does disclose:
further comprising improving an accuracy of the customer sentiment value based on customer inputs. (see at least ¶0095, in conjunction capture customer images to determine mood and customer inputting feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta and  the facial recognition and social media posts of Smith with the guest tracking and feedback of Heaven such that the feedback can be evaluated by the venue to foster improvements and guest satisfaction.

Claim 29:
While Datta and Smith disclose claim 21, neither Datta nor Smith does not explicitly disclose the following limitations; however, Heaven does disclose:
further comprising improving an accuracy of the customer sentiment value based on two or more of social media information, machine learned customer information, survey results, customer inputs, or employee inputs. (see at least ¶0095, in conjunction capture customer images to determine mood and customer inputting feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta and the facial recognition and social media posts of Smith with the guest tracking and feedback of Heaven such that the feedback can be evaluated by the venue to foster improvements and guest satisfaction.
Claims 36 and 38 for a computing device substantially recites the subject matter of Claims 27 and 29 and are rejected based on the same rationale.

Claims 28 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta (US2020/0202369) in view of Pranger et al. (US 2019/0251359).
Claim 28:
While Datta discloses claim 21, Datta does not explicitly disclose the following limitation; however, Pranger does disclose:
further comprising improving an accuracy of the customer sentiment value based on employee inputs. (see at least Figure 6 and associated text; see also ¶0085-¶0090, emotive and feedback system captures customer experience including sentiment; see also ¶0090, during a video chat the GUI displays customer emotion and recommended selectable actions to the agent)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta and in view of Smith et al. (US 2017/0046566) with the emotive recognition and feedback system of Pranger in order to improve conversation between CSR and the customer using a live interface and recommended actions for the CSR (see ¶0004).

Claim 37 for a computing device substantially recites the subject matter of Claim 28 and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Saurabh et al. (US 11367083) discloses gathering audience measurement data by aggregating the measurements for the behavior patterns of said people wherein measurements comprise traffic count, impression levels and emotion levels.
Gates et al.(US 9716599) determining group mood classification associated with a plurality of people.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683